OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                         AUSTIN




Hoparable UoyQ 0. Bouldin
Oounty irOtorney
Palo Pinto County
Palo Pinto, TBxaI)




                                    with no fniomatlrm ooa-
                                   ration lnquir6d iaboutox-
                                  roa the above qwation. vi8

                     d Civil Statut6rr,
                                      whioh eubdivislons

                   aoIxLcdlathe
                             ail6loll6money with-
                 or Cieaountingprivilegea,
          “49. For any one or more of the iollew-
     ing prpoaeo: To aoouinulats   and lend aon*p,
     purohaes, sell and deal in  notes, bonda and
     securities, but without Wine: and dioaoW.it-
     fng privllegae; to sot as trusts6  un&w any
                                                                                   266




      lama   errpresstzxst comiitto~  to thaz by oon-
      traot an& a3 agent for ttr0 periorkumoe of any
      l.w~ral   sch."

          Artlclo 71454evioed Civil Statutes, pmvidss
that 'all property,ma1 , prsCnal or tired, axospt 3uah
as nay be hereinart~3rexp,ress1yl3XdE;jL%d
                                        :s subjeot to
taxatgcn, and the sum shall & renbar~d and listed as
herein deswibad."
              Article 7152, Bevisod Civil Statutes, prasoribes
the mnmr       in wIiichproperty shall be listdO or rendered,
iZkOlUdin&    t.Ont   Of    00r~~~t~0llS.      UtiOle      7170,   &WiStd
Civil Statutes, tea43            a5 followar

           'All property of private aorparations,ax-
      aapt in aas88 wiiaresorm other provision is made
      by law, &all    be aasossed in the nam IP tha aor-
      poration; and in ccUeotin& the tares on the cane
      all the personal property of suoh corporatisn
      shall be liable to be seizad whgnsverthe aaae
      may be tomi    in the anunty, and so16 in the same
      saner as the property of fndivi&ualsmy be sold
      for taxes. All otatewmto and lists rmde by oor-
      poratisns tLa;nt are required to 5e sworn to shall
      be verified   by tha affidavit a&M .uignattws of the
      secristarp  of said sorporation,and, IS thay have
      no seoretary,the offfoer aho dlsoimrges the O.zties
      of sacratal-l  of said oorporation.*
          Sinae our statutes provide,no exoaption SOP aar-
porations areated unitersubdivisions48 and 49 of Artiole
1302 frcm the >roViSionS of kX%iii ;irttQlS 7170, that Statute
governs the oasa whhiohyou inquira about. Such corpora-
tions should be rquired to pay taxes upon the real, per-
bionalan6 mixed property belongingto it.

                                                        Yours very truly
                                               Al'TOWXY GEBZRAL OF TEUS
    APPROVED    MAY        3,
                                1940   ,
        . _




                                                                            C
                                                                            APPROVED
                                                                              6PINION
                                                                            coMMn-rE~
                                                                            42-s